Citation Nr: 0305292	
Decision Date: 03/20/03    Archive Date: 04/03/03

DOCKET NO.  00-15 283	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


ATTORNEY FOR THE BOARD


M. Vavrina, Counsel  


INTRODUCTION

The veteran served on active duty from November 1962 to 
February 1976.  He died on June [redacted] 1999.  The appellant is 
the executrix of the veteran's estate.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In June 2001, the Board remanded this case to 
the RO for additional development.  The case has been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The veteran served on active duty from November 1962 to 
February 1976.

2.  The record shows that the during the veteran's lifetime, 
he had two marriages and fathered four children.  They were 
born in 1957, 1967, 1968 and 1970.

3.  The Certificate of Death shows the veteran was widowed at 
the time of death in June 1999.  

4.  At the time of the veteran's death, he had neither a 
surviving spouse nor dependent children. 

5.  The appellant, the executrix of the veteran's estate, 
maintained in a statement dated February 18, 2003, prior to 
the promulgation of a decision in the appeal, that she is 
not, and never was, the veteran's wife; that she is not 
looking to collect benefits; and that any benefits should go 
to the veteran's sons, but she did not allege that she was 
their representative or guardian ad litem.


CONCLUSIONS OF LAW

1.  There is no claim or controversy pertaining to 
entitlement to service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 511(a), 7104(a), 7105(d)(5) 
(West 2002); 38 C.F.R. § 20.101 (2002).

2.  There is no claim or controversy pertaining to 
entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  38 U.S.C.A. §§ 511(a), 7104(a), 7105(d)(5) (West 
2002); 38 C.F.R. § 20.101 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The veteran in this case 
served on active duty from November 1962 to February 1976.  
He died in June 1999.  At the time of the veteran's death, he 
had neither a surviving spouse nor dependent children.  The 
record shows that the veteran was widowed at the time of 
death.  

In September 1999, the appellant, executrix of the veteran's 
estate, filed an application for benefits, which the RO 
construed as a claim for entitlement to service connection 
for the cause of the veteran's death and for DIC benefits 
pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).  
In June 2001, the Board remanded the case to the RO for 
further development.  In response, to a January 2003 RO 
letter returning the appeal to the Board, the appellant, in a 
statement dated February 18, 2003, maintained that she is 
not, and never was, the veteran's wife; that she is not 
looking to collect benefits; and that any benefits should go 
to the veteran's sons, but she did not allege that she was 
their representative or guardian ad litem.  

Pursuant to 38 U.S.C.A. § 511 (West 2002) and 38 C.F.R. 
§ 20.101, the Board has jurisdiction over all questions of 
law and fact affecting the provisions of VA benefits to 
veterans or their dependents or survivors.  Here, the 
appellant is not the veteran's surviving spouse and does not 
contend that she is the representative or guardian ad litem 
of any surviving children or that any of the veteran's adult 
children qualify as dependents for VA benefits.  Moreover, 
since the appellant has stated that she is not seeking to 
collect VA benefits, the Board finds that there is no claim 
or controversy for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal is dismissed.



                       
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 



